Citation Nr: 0310395	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-15 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue, headaches, joint and muscle 
pain, memory loss and sleep disorder based on service in the 
Persian Gulf.

2.  Entitlement to service connection for anxiety disorder 
and depressive disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from May 1980 to May 1986, 
from January 1991 to June 1991, and from August 1992 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1997, from 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for an undiagnosed illness 
manifested by fatigue, headaches, joint and muscle pain, 
memory loss and sleep disorder.  The RO had reviewed the 
veteran's claim in accordance with VBA Fast Letter 96-73 of 
the denial of service connection dated in March 1996 for an 
undiagnosed illness manifested by fatigue, headaches, joint 
and muscle pain, memory loss and sleep disorder based on 
Persian Gulf service.  The RO determined that service 
connection was properly denied and no change in the prior 
decision was warranted.  The RO also denied the claim of 
entitlement to service connection for anxiety disorder and 
depressive disorder as a well-grounded claim had not been 
submitted.  

The veteran and his mother presented testimony at a personal 
hearing at the RO in December 1997.  A copy of the transcript 
is on file.  

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board undertook development under regulations promulgated 
that gave the Board the discretion to perform internal 
development in lieu of remanding the case to the agency of 
original jurisdiction.  See 38 C.F.R. § 19.9(a)(2) (2002).  
The appellant was notified that the Board was developing the 
case and that records had been requested from the Social 
Security Administration (SSA).  Additional evidence was 
received as a result of the development.  By letter dated in 
March 2003, the veteran was advised that new evidence 
consisting of records from the Social Security Administration 
had been obtained and would be considered in deciding his 
appeal.  See 38 C.F.R. § 20.903 (2002). 

A recent decision, however, by the U.S. Court of Appeals for 
the Federal Circuit (CAFC) invalidated 38 C.F.R. § 19.9(a)(2) 
and 38 C.F.R. § 19.9(a)(2)(ii).  
In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, (Fed. Cir. May 1, 2003), 
the CAFC determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a) as it allows the Board 
to consider additional evidence that was not considered by 
the agency of original jurisdiction.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which 
...is subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary."  

The CAFC also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and require a response period of 
"not less than 30 days to respond to the notice".  The CAFC 
held this is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.  

Accordingly, as the additional evidence obtained by the 
Board's development has not been considered by the RO and the 
appellant has not waived initial RO consideration of this 
evidence, the case must be remanded to comply with due 
process requirements.   

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.  

3.  The RO should then review the 
additional evidence obtained by the Board 
and conduct any necessary development 
brought about by the appellant's 
responses.  After consideration of all 
evidence of record, the RO should 
adjudicate the issues of entitlement to 
service connection for an undiagnosed 
illness manifested by fatigue, headaches, 
joint and muscle pain, memory loss and 
sleep disorder based on service in the 
Persian Gulf; and for service connection 
for anxiety disorder and depressive 
disorder.  The RO should issue a 
supplemental statement of the case, if 
necessary. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


